
	

114 HR 2717 IH: Federal Ocean Acidification Research and Monitoring Act of 2015
U.S. House of Representatives
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2717
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2015
			Mr. Farr (for himself, Mr. Young of Alaska, and Mrs. Capps) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To modify the Federal Ocean Acidification Research and Monitoring Act of 2009, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Ocean Acidification Research and Monitoring Act of 2015. 2.PurposesSection 12402(a) of the Federal Ocean Acidification Research and Monitoring Act of 2009 (33 U.S.C. 3701(a)) is amended—
 (1)in paragraph (1), by striking development and coordination and inserting coordination and implementation; (2)in paragraph (1)(A), by inserting ocean chemistry and after ocean acidification on;
 (3)in paragraph (1)(B), by striking establish an interagency research and monitoring and inserting maintain and advise an interagency research, monitoring, and public outreach; and (4)in paragraph (2), by striking establishment and inserting maintenance.
 3.DefinitionsSection 12403 of the Federal Ocean Acidification Research and Monitoring Act of 2009 (33 U.S.C. 3702) is amended—
 (1)in paragraph (1)— (A)by striking and changes in ocean and inserting , estuaries, and the Great Lakes and changes in their; and
 (B)by striking from the atmosphere, including carbon dioxide and inserting , including carbon dioxide from the atmosphere; and (2)in paragraph (3), by striking Joint.
 4.Interagency SubcommitteeSection 12404 of the Federal Ocean Acidification Research and Monitoring Act of 2009 (33 U.S.C. 3703) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by striking Joint Subcommittee on Ocean Science and Technology of the National Science and Technology Council and inserting Subcommittee, with the assistance of the interagency working group described in paragraph (2),; and (ii)by inserting on ocean acidification after working group; and
 (B)in paragraph (2), by striking United States Geological Survey, the United States Fish and Wildlife Service, and such other Federal agencies as appropriate and inserting Bureau of Ocean Energy Management, the Department of Agriculture, the Department of State, the Environmental Protection Agency, the United States Geological Survey, the United States Fish and Wildlife Service, the United States Navy, the Department of Energy, and such other Federal agencies as the Subcommittee considers appropriate;
 (2)in subsection (b)— (A)in paragraph (2)—
 (i)by striking and at the end of subparagraph (A); (ii)by inserting and at the end of subparagraph (B); and
 (iii)by adding at the end the following new subparagraph:  (C)adaptation and mitigation strategies to address socioeconomic impacts resulting from ocean acidification;;
 (B)by striking and at the end of paragraph (4); (C)by redesignating paragraph (5) as paragraph (6);
 (D)by inserting after paragraph (4) the following new paragraph:  (5)ensure that each of the agencies represented on the interagency working group delivers data and information to support the Information Exchange described in paragraph (6) and the data archive established under section 12406(c)(1); and; and
 (E)in paragraph (6), as so redesignated by subparagraph (C) of this paragraph— (i)by inserting through the National Oceanic and Atmospheric Administration, in collaboration with the other agency members of the interagency working group, and in consultation with the Advisory Board established under subsection (d), before establish or designate;
 (ii)by inserting create a platform for community coordination and to after Exchange to; and (iii)by inserting State, local, and tribal governments, after useful to policymakers,;
 (3)in subsection (c)— (A)in paragraph (2)—
 (i)by striking Not later than 2 years after the delivery of the initial report under paragraph (1) and every 2 years thereafter, the Subcommittee and inserting Not later than 3 years after publication of the most recent strategic research plan under section 12405, the Subcommittee, in consultation with the Advisory Board established under subsection (d),;
 (ii)by inserting , and to the Office of Management and Budget, after House of Representatives; and (iii)in subparagraph (B), by striking the interagency research plan developed by the Subcommittee under section 12405 and inserting such strategic research plan; and
 (B)by striking paragraph (3); and (4)by adding at the end the following new subsection:
				
					(d)Advisory Board
 (1)EstablishmentThe Chairman of the Subcommittee shall establish an Ocean Acidification Advisory Board. (2)MembershipThe Advisory Board shall have 15 members, with a reasonable cross-sectional representation of the United States coastal, island, and Great Lakes regions, including—
 (A)2 representatives of the shellfish and crab industry; (B)1 representative of the finfish industry;
 (C)1 representative of seafood processors; (D)3 representatives from academia, including both natural and social sciences;
 (E)1 representative of relevant nongovernmental organizations; (F)6 representatives from relevant State, local, and tribal governments and Federal agencies; and
 (G)1 additional qualified member. (3)Appointment of membersThe Chairman of the Subcommittee shall appoint members to 5-year terms, giving consideration to ensuring an appropriate balance of scientific, industry, and geographical interests, and ensuring representation from all relevant sectors. A member may be appointed to more than one term.
 (4)ApplicationThe Chairman of the Subcommittee shall seek and give due consideration to applications from members of the public for seats on the Advisory Board.
 (5)NominationThe Chairman of the Subcommittee shall seek and give due consideration to nominations and recommendations from the public and the members of the interagency working group for the appointments to the Advisory Board.
 (6)Member expertiseSelection of individuals for the Advisory Board shall be based on their demonstrated expertise on ocean acidification and its scientific, economic, industry, and community impacts, and their record of distinguished service in relation to this issue. Their perspectives shall broadly represent the interest group for which the seat is designated.
 (7)ChairmanThe Chairman of the Subcommittee shall appoint one member of the Advisory Board to serve as Chairman.
 (8)MeetingsThe Advisory Board shall meet at such times and places as may be designated by the Chairman of the Advisory Board, in consultation with the Chairman of the Subcommittee.
 (9)DutiesThe Advisory Board shall— (A)not later than 6 months after transmittal of a report by the Subcommittee under subsection (c)(2), transmit to the Subcommittee, the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Natural Resources of the House of Representatives an analysis of such report;
 (B)not later than 6 months after publication of the most recent strategic research plan under section 12405, transmit to the Subcommittee, the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Natural Resources of the House of Representatives an analysis of such strategic research plan and the implementation thereof;
 (C)provide ongoing advice to the Subcommittee and the interagency working group on matters related to Federal activities on ocean acidification taken pursuant to this subtitle;
 (D)advise the Subcommittee and the interagency working group on the content and design of the Information Exchange described in subsection (b)(6);
 (E)advise the Subcommittee and the interagency working group on the standards developed for data archiving as required under section 12406(c);
 (F)establish a publicly accessible web page, hosted by the National Oceanic and Atmospheric Administration, that includes—
 (i)the charter required under section 9(c) of the Federal Advisory Committee Act (5 U.S.C. App.); (ii)schedules and minutes for meetings of the Advisory Board;
 (iii)any documents described in subsections (b) and (c) of section 9 of the Federal Advisory Committee Act that are created by the Advisory Board; and
 (iv)any reports prepared by the Advisory Board; (G)publish in the Federal Register the charter described in subparagraph (F)(i); and
 (H)provide to the Library of Congress any charter or document described in subparagraph (F)(i) or (iii).
 (10)Federal Advisory Committee ActThe Federal Advisory Committee Act shall not apply to the Advisory Board, except for section 9(b) and (c) and section 10(a) through (d).
						.
 5.Strategic research planSection 12405 of the Federal Ocean Acidification Research and Monitoring Act of 2009 (33 U.S.C. 3704) is amended—
 (1)in subsection (a)— (A)by inserting and not later than 5 years after publication of the most recent plan under this section, after enactment of this Act,;
 (B)by inserting address socioeconomic impacts and after mitigation strategies to; and (C)by striking National Academy of Sciences in the review of the plan required under subsection (d) and inserting Advisory Board;
 (2)in subsection (b)— (A)in paragraph (1), by inserting and social after among the ocean;
 (B)in paragraph (2)(B), by striking improve the ability to; (C)in paragraph (2)(C), by inserting address socioeconomic impacts and after mitigation strategies to;
 (D)in paragraph (3)(F), by inserting and management after database development; (E)by striking and at the end of paragraph (3)(H);
 (F)by redesignating subparagraph (I) of paragraph (3) as subparagraph (J); (G)by inserting after paragraph (3)(H) the following new subparagraph:
					
 (I)education and outreach activities; and; (H)in paragraph (4), by striking set forth and inserting ensure an appropriate balance of contribution in setting forth; and
 (I)by amending paragraph (7) to read as follows:  (7)estimate budget requirements by fiscal year for full implementation of each element of the plan over the course of the 10 years of the plan;;
 (3)in subsection (c)— (A)in paragraph (1)(C), by striking surface;
 (B)in paragraph (3)— (i)by striking input and inserting inputs; and
 (ii)by inserting , marine food webs, after marine ecosystems; (C)in paragraph (4), by striking on moorings and autonomous floats and inserting for monitoring and research; and
 (D)by adding at the end the following new paragraph:  (6)Research to understand related and cumulative stressors and other biogeochemical processes occurring in conjunction with ocean acidification, including hypoxia and harmful algal blooms.; and
 (4)by striking subsections (d) and (e) and inserting the following:  (d)Publication and public commentNot later than 90 days before the strategic research plan, or any revision thereof, is transmitted to Congress, the Subcommittee shall publish the plan in the Federal Register and provide an opportunity for submission of public comments for a period of not less than 60 days..
 6.NOAA ocean acidification activitiesSection 12406 of the Federal Ocean Acidification Research and Monitoring Act of 2009 (33 U.S.C. 3705) is amended—
 (1)in subsection (a)— (A)by inserting coordination, after research, monitoring,;
 (B)in paragraph (1)— (i)in subparagraph (B)—
 (I)by inserting including the Integrated Ocean Observing System and the ocean observing assets of other agencies, after ocean observing assets,; and (II)by inserting and agency and department missions, prioritizing co-location of monitoring instruments, assets, and projects for efficient use of resources and to optimize understanding of socioeconomic impacts and ecosystem health after research program;
 (ii)in subparagraph (C), by inserting and protecting impacted industries and communities after marine ecosystems; and (iii)in subparagraph (F), by striking monitoring and impacts research and inserting research, monitoring, and adaptation strategies; and
 (C)in paragraph (2), by striking projects that explore and inserting and education projects that explore and communicate; and (2)by adding at the end the following new subsection:
				
					(c)Data archive, access, and availability
 (1)EstablishmentThe Secretary, in coordination with members of the interagency working group, shall establish data processing, storage, and archive facilities and procedures to provide for the long-term stewardship of environmental data, products, and information necessary for carrying out this subtitle.
 (2)ActivitiesActivities under this subsection shall include— (A)archiving environmental data collected by Federal, State, and local agencies, academic scientists, citizen scientists, industry and tribal organizations, and federally funded research;
 (B)promoting widespread availability and dissemination of environmental data and information through full and open access exchange to the greatest extent possible, including in electronic format on the Internet through resources such as the Information Exchange described in section 12404(b)(6);
 (C)developing standards, protocols, and procedures for interoperability and intercalibration and the sharing of Federal data with State and local government programs, the private sector, and academia; and
 (D)developing metadata standards in accordance with available guidelines. (3)RequirementRecipients of grants from the National Oceanic and Atmospheric Administration under this subtitle shall collect data in accordance with the interoperability, intercalibration, and metadata standards described in paragraph (2) and submit those data to the Secretary on a timely basis..
 7.NSF ocean acidification activitiesSection 12407 of the Federal Ocean Acidification Research and Monitoring Act of 2009 (33 U.S.C. 3706) is amended—
 (1)in subsection (a), by striking continue to carry out research activities on ocean acidification which shall; and (2)by adding at the end the following new subsection:
				
 (d)RequirementRecipients of grants from the National Science Foundation under this subtitle shall collect data in accordance with the interoperability, intercalibration, and metadata standards described in section 12406(c)(2) and submit those data to the Secretary on a timely basis..
 8.Authorization of appropriationsSection 12409 of the Federal Ocean Acidification Research and Monitoring Act of 2009 (33 U.S.C. 3708) is amended—
 (1)in subsection (a), by striking this subtitle and all that follows through 2012 and inserting $20,000,000 for each of the fiscal years 2016 through 2019; and (2)in subsection (b), by striking this subtitle and all that follows through 2012 and inserting $15,000,000 for each of the fiscal years 2016 through 2019.
			
